DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-12 and 14-17, 22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art, Blake et al. (US Patent No. 5,334,784) discloses the claimed plant for the manufacture of tetrafluoropropene (Column 1, Lines 9-13, Figure 1, numeral 16 – HF, 22-chlorinated alkanes or chlorinated olefins, A, B, DP, 12, 20, 10, 12, 14, 134a HCl as first collecting pipe and numeral 16 – HF –as second collecting pipe and Column 2, Lines 12-18, Column 2, Line 60-Column 3, Line 19 and Column 11, Phase I - no oxygen is used in first mode). However, Blake et al. does not disclose that the system also comprising an intermediate collecting system connected at the outlet of the second reactor, a first system for feeding with reaction medium configured in order to feed the first reactor, this being itself fed by the intermediate collecting system, and a system for collecting a stream of gases stream resulting from the regeneration.
Another prior art, Snuggs et al. (US Patent No. 2,773,014) discloses an improved catalytic reforming system employing a platinum type catalyst which enabled the production of larger yields of reformed naphtha product of given octane number (or substantially increased octane number for a given yield) than is obtainable by prior platforming methods, wherein the system also contained means for regenerating and rejuvenating platinum type catalysts so that the system could operate continuously for a much longer period of time without undue decline (or rate of decline) in catalyst activity or selectivity. The regeneration and rejuvenation means of the system contain an upper regeneration gas line with connections to the tops of four reactors. This regeneration system that Snuggs is able to achieve the objective of producing high yields of reformed naphtha while also preserving the catalytic activity of its platinum catalysts (Figure, numerals 20, 25, 32, 36, 33, 34, 13 and Abstract). There is no reason to combine the teachings of Blake and Snuggs. There is no teaching or disclosure in Snuggs which suggests that its regeneration system can effectively remove water from gaseous HF. Accordingly, those skilled in the art would have been led to expect that if the proposed modification would have been performed, the resulting reactor system would resemble the following reactor system.
Claims 3, 5-12, 14-17, 22, and 24-26 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774